Exhibit 4(b)5 AGREEMENT AS TO EXPENSES AND LIABILITIES THIS AGREEMENT AS TO EXPENSES AND LIABILITIES (this “Agreement”) is made as of September 1, 2003, between Southwestern Electric Power Company, a Delaware corporation (the “Company”), and SWEPCo Capital Trust I, a Delaware statutory trust (the “Trust”). WHEREAS, the Trust intends to issue its Common Securities (the “Common Securities”) to and receive Junior Subordinated Debentures from the Company and to issue and sell SWEPCo Capital Trust I Flexible Trust Preferred Securities (the “Preferred Securities”) with such powers, preferences and special rights and restrictions as are set forth in the Amended and Restated Trust Agreement of the Trust dated as of September 1, 2003 as the same may be amended from time to time (the “Trust Agreement”); and WHEREAS, the Company is the issuer of the Junior Subordinated Debentures. NOW, THEREFORE, in consideration of the purchase by each holder of the Preferred Securities, which purchase the Company hereby agrees shall benefit the Company and which purchase the Company acknowledges will be made in reliance upon the execution and delivery of this Agreement, the Company and the Trust hereby agree as follows: ARTICLE I Section 1.01.
